
	
		I
		111th CONGRESS
		2d Session
		H. R. 6197
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate a mountain and icefield in the State of
		  Alaska as the Mount Stevens and Ted Stevens
		  Icefield, respectively.
	
	
		1.Short titleThis Act may be cited as the
			 Mount Stevens and Ted Stevens Icefield
			 Designation Act.
		2.FindingsCongress finds that—
			(1)Theodore
			 Ted Fulton Stevens, who began serving in the Senate 9 years
			 after Alaska was admitted to Statehood, represented the people of the State of
			 Alaska with distinction in the Senate for over 40 years from 1968 to 2009 and
			 played a significant role in the transformation of the State of Alaska from an
			 impoverished territory to a full-fledged State through the assistance he
			 provided in building energy facilities, hospitals and clinics, roads, docks,
			 airports, water and sewer facilities, schools, and other community facilities
			 in the State of Alaska, which earned him recognition as Alaskan of the
			 Century from the Alaska Legislature in 2000;
			(2)Ted Stevens
			 distinguished himself as a transport pilot during World War II in support of
			 the Flying Tigers of the United States Army Air Corps, 14th Air
			 Force, earning 2 Distinguished Flying Crosses and other decorations for his
			 skill and bravery;
			(3)Ted Stevens, after
			 serving as a United States Attorney in the territory of Alaska, came to
			 Washington, District of Columbia in 1956 to serve in the Eisenhower
			 Administration in the Department of the Interior, where he was a leading force
			 in securing the legislation that led to the admission of Alaska as the 49th
			 State on January 3, 1959, and then as Solicitor of the Department of the
			 Interior;
			(4)in 1961, Ted
			 Stevens returned to the State of Alaska and, in 1964, was elected to the Alaska
			 House of Representatives, where he was subsequently elected as Speaker pro
			 tempore and majority leader until his appointment on December 24, 1968, to the
			 Senate to fill the vacancy caused by the death of Senator E.L. Bartlett;
			(5)Ted Stevens, the
			 longest-serving Republican Senator in the history of the Senate, served as
			 President pro tempore of the Senate from 2003 through 2007 and as President pro
			 tempore emeritus from 2008 to 2009, and over the course of his career in the
			 Senate, Ted Stevens served as assistant Republican leader, Chairman of the
			 Select Committee on Ethics, Chairman of the Committee on Rules and
			 Administration, Chairman of the Committee on Governmental Affairs, Chairman of
			 the Committee on Appropriations, and Chairman of the Committee on Commerce,
			 Science, and Transportation;
			(6)Ted Stevens worked
			 tirelessly for the enactment of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.), which provided for the conveyance of approximately
			 44,000,000 acres of land in the State of Alaska to the Aleut, Eskimo, and
			 Indian peoples and created Native Corporations to secure the long-term
			 economic, cultural, and political empowerment of the Native peoples of the
			 State of Alaska;
			(7)Ted Stevens was a
			 leader in shaping the communications policies of the United States, as he
			 helped to establish the spectrum auction policy, negotiated the
			 Telecommunications Act of 1996, authored the Digital Television Transition and
			 Public Safety Act of 2005 (47 U.S.C. 309 note; Public Law 109–171), and
			 passionately advocated for the connection of rural America to the rest of the
			 world and to improve the lives of the people of the United States through the
			 use of telemedicine and distance learning;
			(8)Ted Stevens was a
			 conservationist who championed the safe development of the natural resources of
			 the United States, as illustrated by his authorship of the Trans-Alaska
			 Pipeline Authorization Act (43 U.S.C. 1651 et seq.), the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), which
			 established the 200-mile exclusive economic zone and led to a reduction in the
			 dominance of foreign fishing fleets in the fisheries of the United States, the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of
			 2006 (Public Law 109–479; 120 Stat. 3575), which established conservation
			 measures designed to end overfishing, and the High Seas Driftnet Fisheries
			 Enforcement Act (16 U.S.C. 1826a et seq.), which provided for the denial of
			 entry into ports of the United States and the imposition of sanctions on
			 vessels carrying out large-scale driftnet fishing beyond the exclusive economic
			 zone of any nation;
			(9)Ted Stevens was
			 committed to health and fitness in his personal life and in his legislative
			 accomplishments, as illustrated by his authorship of the Ted Stevens Amateur
			 and Olympic Sports Act (36 U.S.C. 220501 et seq.), his encouragement of
			 providing equality to female athletes through the enactment of title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), and his leadership in
			 improving physical education programs in schools through the Carol M. White
			 Physical Education Program (20 U.S.C. 7261 et seq.);
			(10)Ted Stevens
			 unconditionally supported the needs of the Armed Forces of the United States
			 through visits to soldiers, sailors, airmen, marines, and Coast Guardsmen in
			 every major military conflict and war zone where United States military
			 personnel have been assigned during his service in the Senate, including
			 Vietnam, Kuwait, Bosnia, Kosovo, Iraq, and Afghanistan, and in his role as
			 Chairman and Ranking Member of the Subcommittee on Defense Appropriations for
			 more than 20 years;
			(11)Ted Stevens was a
			 devoted husband, father, and grandfather who worked to promote family-friendly
			 policies in the Federal government;
			(12)Ted Stevens was
			 well-respected for reaching across the aisle to forge bipartisan alliances and
			 enjoyed many close friendships with colleagues in both political parties and
			 with his staff, who were deeply loyal to him; and
			(13)the designation
			 of the unnamed highest peak in the State of Alaska, along with an icefield in
			 the Chugach Forest in that State, in honor of Ted Stevens would be a fitting
			 tribute to his honorable life and legacy.
			3.Designation of
			 Mount Stevens
			(a)DesignationNot
			 later than 30 days after the date of enactment of this Act, the United States
			 Board on Geographic Names (referred to in this Act as the Board)
			 shall designate the unnamed, 13,895-foot peak in the Alaska Range near Denali
			 Park in the State of Alaska, located at latitude 62.920469308 and longitude
			 151.066510314, as the Mount Stevens.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the peak referred to in subsection (a) shall be deemed to be a
			 reference to the Mount Stevens.
			4.Designation of
			 Ted Stevens Icefield
			(a)Definition of
			 icefieldIn this section, the term icefield means
			 the icefield in the northern Chugach Forest in the State of Alaska—
				(1)comprising
			 approximately 8,340 square miles, as delineated by such map as shall be
			 provided and made available for public inspection by the Forest Service;
			 and
				(2)including the
			 Harvard, Yale, Columbia, Nelchina, Tazlina, Valdez, and Shoup Glaciers.
				(b)DesignationNot
			 later than 30 days after the date of enactment of this Act, the Board shall
			 designate the icefield as the Ted Stevens Icefield.
			(c)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the icefield shall be deemed to be a reference to the
			 Ted Stevens Icefield.
			
